

EXHIBIT 10.2 


Life Time Fitness, Inc.
2011 Long-Term Incentive Plan




Restricted Stock Agreement
(2014 Grant Subject to TSR, EPS, Revenue and EBITDA Performance Metrics)




Name of Employee:
No. of Shares Covered:
Date of Issuance:
Vesting Schedule pursuant to Section 2 (Cumulative):


Vesting Date(s)


March 1, 2015
March 1, 2016
March 1, 2017
March 1, 2018






No. of Shares Which
Become Vested as of Such Date







This is a Restricted Stock Agreement (the “Agreement”) between Life Time
Fitness, Inc., a Minnesota corporation (the “Company”), and the employee
identified above (the “Employee”) effective as of the date of issuance specified
above.
RECITALS
WHEREAS, the Company maintains the Life Time Fitness, Inc. 2011 Long-Term
Incentive Plan (the “Plan”);
WHEREAS, pursuant to the Plan, the Company’s Compensation Committee, a committee
of the Board of Directors (the “Committee”), administers the Plan and the
Committee has the authority to grant awards under the Plan on behalf of the
Company;
WHEREAS, the Committee has determined that the Employee is eligible to receive
such an award under the Plan;
NOW, THEREFORE, the Company hereby grants this award of Restricted Shares to the
Employee under the terms and conditions as follows.
TERMS AND CONDITIONS
1.    Grant of Restricted Stock.


(a)    Subject to the terms and conditions of this Agreement, the Company has
issued to the Employee the number of Shares specified at the beginning of this
Agreement. These Shares are

-1 of 5-

--------------------------------------------------------------------------------



subject to the restrictions provided for in this Agreement and are referred to
collectively as the “Restricted Shares” and each as a “Restricted Share.”


(b)    The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Employee (unless the
Employee requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Each Restricted Share will remain restricted and subject to forfeiture to the
Company unless and until that Restricted Share has vested in the Employee in
accordance with all of the terms and conditions of this Agreement. If a
certificate evidencing any Restricted Share is requested by the Employee, the
Company shall retain custody of any such certificate throughout the period
during which any restrictions are in effect and require, as a condition to
issuing any such certificate, that the Employee tender to the Company a stock
power duly executed in blank relating to such custody.


2.
Vesting. The Restricted Shares that have not previously been forfeited will vest
in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement, provided that the Company meets all of the
following performance and market targets:



(a)    the average closing price of the Company’s common stock as reported on
the New York Stock Exchange on and between the dates of October 1, 2014 through
December 31, 2014 plus the per share amount of cash dividends paid during fiscal
2014, if any, equals or exceeds the average closing price of the Company’s
common stock as reported on the New York Stock Exchange on and between the dates
of October 1, 2013 through December 31, 2013 (as adjusted for stock splits or
stock dividends, if any) as multiplied by 112%;


(b)    the Company’s diluted earnings per share for fiscal 2014 equals or
exceeds $3.23;


(c)    the Company’s total revenues for fiscal 2014 equals or exceeds
$1,326,495,000; and


(d)    the Company’s EBITDA for fiscal 2014 equals or exceeds $379,495,000.


All financial metrics shall have the same meanings as in the Company’s financial
statements (or in the Company’s annual report on form 10-K if not in such
financial statements or in the Company’s earnings releases if not in such
financial statements or form 10-K) and calculated in accordance with GAAP on the
Date of Issuance, provided that such metrics shall be initially calculated so as
to exclude all extraordinary and non-recurring events that have a negative
impact on the financial metrics and to include all extraordinary and
non-recurring events that have a positive impact on the financial metrics,
subject to the further discretion of the Committee described below and, provided
further, that in all cases, the metrics shall be calculated to include the
compensation expense the Company has or would have recognized assuming that the
vesting of all the Restricted Shares (and all awards of restricted shares with
performance- or market-based vesting conditions) was probable on the date of
grant, regardless of the amount actually recognized or any reversal of expense
that may be recognized. The Committee shall have discretion to make such
adjustments as it deems appropriate to the calculation of the financial metrics
described above for purposes of determining whether the metrics have been
satisfied, provided that no such adjustment shall be made that has the effect of
causing the financial metrics to be satisfied (i.e., only “negative” discretion,
which has the effect of precluding the vesting of the Restricted Shares, is
permitted). The Committee shall determine whether the performance targets were
achieved as promptly as practicable following review of the Company’s audited
fiscal 2014 financial results.




--------------------------------------------------------------------------------





In addition, the Restricted Shares that have not previously vested or been
forfeited will vest immediately upon the first to occur of the following events:
(i) death of the Employee; (ii) Total Disability of the Employee; (iii) in the
event that the Employee’s employment is terminated by the Company for any reason
other than Cause following a Change of Control as defined in the Plan within two
years of such Change of Control; and (iv) a Change of Control if this Agreement
is not assumed or replaced by the surviving or acquiring entity on economically
equivalent terms, as determined by the Committee.


3.
Lapse of Restrictions; Issuance of Unrestricted Shares. Upon the vesting of any
Restricted Shares, such vested Restricted Shares will no longer be subject to
forfeiture as provided in Section 4 of this Agreement. Upon the vesting of any
Restricted Shares, all restrictions on such Restricted Shares will lapse.



4.
Forfeiture. In the event that (i) the Employee’s employment is terminated for
any reason, whether by the Company, by the Employee or otherwise, voluntarily or
involuntarily, other than in the circumstances described in Section 2 of this
Agreement, (ii) the Company fails to meet all of the performance targets
specified in Section 2, or (iii) the Employee attempts to sell, assign, transfer
or otherwise dispose of, or mortgage, pledge or otherwise encumber any of the
Restricted Shares or the Restricted Shares become subject to attachment or any
similar involuntary process, then any Restricted Shares that have not previously
vested shall be forfeited by the Employee to the Company, the Employee shall
thereafter have no right, title or interest whatever in such Restricted Shares
(and any dividends accrued with respect to such Restricted Shares), and, if the
Company does not have custody of any and all certificates representing
Restricted Shares so forfeited, the Employee shall immediately return to the
Company any and all certificates representing Restricted Shares so forfeited. If
the Restricted Shares are evidenced by a book entry made in the records of the
Company’s transfer agent, then the Company will be authorized to cause such book
entry to be adjusted to reflect the number of Restricted Shares so forfeited.

5.
Shareholder Rights. As of the date of issuance specified at the beginning of
this Agreement, the Employee shall have all of the rights of a shareholder of
the Company with respect to the Restricted Shares (including voting rights and
the right to receive dividends and other distributions); provided, however, any
dividends declared and paid on the Restricted Shares prior to vesting shall be
accrued and held by the Company as a general obligation and paid to the Employee
only if, when and to the extent the related Restricted Shares vest and become
non-forfeitable as provided in Section 2 hereof.



6.
Restrictive Legends and Stop-Transfer Orders.

(a)    The book entry or certificate representing the Restricted Shares shall
contain a notation or bear the following legend (as well as any notations or
legends required by applicable state and federal corporate and securities laws)
noting the existence of the restrictions and the Company’s rights to reacquire
the Restricted Shares set forth in this Agreement:
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”




--------------------------------------------------------------------------------



(b)    The Employee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
        
(c)    The Company shall not be required (i) to transfer on its books any
Restricted Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement, or (ii) to treat as owner of the
Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.


7.
Tax Consequences and Withholdings. The Employee understands that unless a proper
and timely Section 83(b) election has been made as further described below,
generally under Section 83 of the Code, at the time the Restricted Shares vest,
the Employee will be obligated to recognize ordinary income and be taxed in an
amount equal to the Fair Market Value as of the date of vesting for the
Restricted Shares then vesting. The Employee shall be solely responsible for any
tax obligations that may arise as a result of the Restricted Shares.



8.
Section 83(b) Election. The Employee has been informed that, with respect to the
grant of Restricted Shares, an election may be filed by the Employee with the
Internal Revenue Service, within 30 days of the date of issuance, electing
pursuant to Section 83(b) of the Code to be taxed currently on the Fair Market
Value of the Restricted Shares on the date of issuance. The Employee
acknowledges that it is the Employee’s sole responsibility to timely file the
election under Section 83(b) of the Code.



If the Employee makes such election, the Employee shall promptly provide the
Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Shares as of the date of issuance.


9.
Discontinuance of Employment. This Agreement shall not give the Employee a right
to continued employment with the Company or any parent or subsidiary of the
Company, and the Company or any such parent or subsidiary employing the Employee
may terminate his/her employment at any time and otherwise deal with the
Employee without regard to the effect it may have upon him/her under this
Agreement.

10.
Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Employee. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

11.
Award Subject to Plan, Articles of Incorporation and By‑Laws. The Employee
acknowledges that the Restricted Shares are subject to the Plan, the Articles of
Incorporation, as amended from time to time, and the By‑Laws, as amended from
time to time, of the Company, and any applicable federal or state laws, rules or
regulations.

12.
Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Employee.

13.
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).







--------------------------------------------------------------------------------













    
[Signature Page Follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the ____ day of ____________, 20___.


EMPLOYEE


        
[Name]


LIFE TIME FITNESS, INC. (the “Company”)




By    

     Its Executive Vice President




